         Case 6:15-cr-10052-JTM Document 64 Filed 07/28/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                             No. 15-10052-01-JTM

JOSE L. CASTILLO,
              Defendant.




                            MEMORANDUM AND ORDER


      Defendant Jose Castillo has moved to terminate his supervised release pursuant

to 18 U.S.C. § 3563(c) and Fed.R.Crim.Pr. 12. The United States and the Probation Office

have raised no objection to the motion, and the court finds that the defendant has

served his incarceration and half of his supervised release term without violation. For

good cause shown, the defendant’s motion (Dkt. 63) is hereby granted, and his period

of supervision is hereby terminated.

      IT IS SO ORDERED this day of July, 2020.




                                        J. Thomas Marten
                                        J. Thomas Marten, Judge
